Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments on 07/21/2021.
Claims 1, 3, 5, 7-8, 12-15, 17-24, 26, and 28 are currently pending and have been examined.
Claim 27 has been cancelled.
Claim 28 has been added.
Claims 1, 3, 5, 7-8, 12-15, 17-24, 26, and 28 are currently rejected
This action is made FINAL.
Response to Arguments
Applicant’s arguments filed 07/21/2021 have been fully considered but they are not persuasive.
Regarding the 103 rejections, it appears the applicant is arguing the instant limitations of the claims. Fig. 4 along with the figure added into the rejections below show when the first and second patterns are displayed simultaneously. The arguments on page 13 that assert that fig. 4 does not show these limitations are not persuasive. This figure shows how the path is changing to the left (first pattern) as well as the current direction of the user via the eroding pins showing their progress along the path (second pattern). The examiner has updated the rejections to show how Schmeiduch does teach the added limitations. 
Regarding the newly added claim 28, it has been rejected with a new reference as shown below.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-8, 12-13, 19-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schmeiduch (“Blind Maps”, Youtube NPL) in view of Schirmer (“Shoe Me the Way”, NPL).
Regarding claim 1:

A computer-implemented method (method is performed on a smartphone and attached braille interface; see figs. 1 &2) comprising:
obtaining, by a user device (fig. 1, phone and braille device), information defining a navigation path to a destination (fig. 3, transcript shows how user provides a desired destination and is given back a navigation path to said destination.);
and forming, by the user device (fig. 1, phone and braille device), protrusions on a display of the user device (see multiple figures depicting raised pins corresponding the navigation.), wherein a first pattern of the protrusions corresponds to the navigation path (see figs 5-6; examiner is interpreting the left or right top portion of pins representing left or right hand turns to be the navigation path as that is showing the user the desired path required to follow the navigation route; examiner is also interpreting the birds eye view as shown in fig. 6 to depict a pattern of protrusions the correspond to the navigation path.):
determining, by the user device (fig. 1, phone and braille device), a walking direction of a user of the user device (fig. 2, “builds on top of the already existing functions of the phone and google maps”; examiner notes the current position and heading of a user is a well-established feature of google maps.);
forming, by the user device (fig. 1, phone and braille device), a second pattern of protrusions on the display of the user device (fig. 8, pattern that is getting shorter as the user walks), wherein the second pattern of protrusions corresponds to the walking direction of the user (fig. 7 & 8, the path shows the user is to walk straight and shortens as the user progresses along the path; examiner is interpreting this pattern as ;
as a result of the walking direction being along the navigation path (once the user completes the turn, the full up and down pattern as shown in fig. 9 (and shown in the additional figure below) is displayed to inform the user that they have completed the turn and are to return to walking forward. 
    PNG
    media_image1.png
    905
    1301
    media_image1.png
    Greyscale
), forming, by the user device (fig. 1, phone and braille device), a third pattern of protrusions on the display of the user device (fig. 9, full top to bottom pattern with eroding pattern to confirm progress), wherein the third pattern of protrusions corresponds to the walking direction and the navigation path, indicating that the walking direction is along the navigation path (fig. 9, transcript reads “guidelines shortens as you are arriving closer to the next point… as you complete your turn the arrow goes back to full length”; examiner is interpreting the resetting of the pattern from ;
and a first protrusion of the protrusions of the third pattern of protrusions (fig. 9) is tactilely different (compare fig. 9 with figs. 5-6 to note the difference in initial points of the patterns) from a first protrusion of the protrusions of the first pattern of protrusions (figs. 5-6),
wherein the first pattern of protrusions and the second pattern of protrusions are displayed simultaneously (examiner has added the figure below (similar to fig. 4) to explicitly show when the first and second patterns are shown simultaneously. The protrusions that define the distance remaining (vertical portion) and the left turn (top portion going left) show the navigation path to be traversed (first pattern) while the eroding of the trail of protrusions (shown by the vertical portion getting shorter) displays to the user walking direction (second pattern). 
    PNG
    media_image2.png
    900
    1306
    media_image2.png
    Greyscale
).

determining, by the user device (fig. 5), that a deviation between the walking direction and the navigation path is less than a threshold (fig. 3, front threshold from plus/minus 45 degrees; In case the prototype is set to Compass mode, the iPhone application first determines the angle between a vector from the user’s position to magnetic North and a second vector from the user’s position to the target (α). In order to determine the actual orientation of the user relative to the target, the compass angle of the user is also required. The iPhone’s compass angle is not used instead as it will often not correspond to the user’s orientation. The microcontroller consequently retrieves the current compass angle of the compass module in the shoe component, and offsets it with α. The resulting angle represents how the user’s foot is orientated relative to the next turn and the appropriate tactile feedback is initiated. [page 331]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Schmeiduch to include the teachings as taught by Schirmer because it “adds to users’ safety and enables them to explore their environments more freely than is possible with prevailing mobile map-based pedestrian navigation systems [Schirmer, abstract]”
Regarding claim 5:
The combination of Schmeiduch in view of Schirmer, as shown in the rejection above, discloses the limitations of claim 1.
Schmeiduch further teaches:
forming, by the user device (fig. 1, phone and braille device), a fourth pattern of protrusions on the display of the user device (fig. 4, pattern showing a left turn), wherein the fourth pattern of protrusions corresponds to the deviation between the walking direction and the navigation path. (fig. 4, vertical portion representing the walking direction of the user and the horizontal portion representing the upcoming navigation path showing a required left hand turn.)
Regarding claim 7:
The combination of Schmeiduch in view of Schirmer, as shown in the rejection above, discloses the limitations of claim 5.
Schmeiduch further teaches:
monitoring, by the user device (fig. 1, phone and braille device), a position of the user and the walking direction of the user (fig. 2, “builds on top of the already existing functions of the phone and google maps”; examiner notes the current position and heading of a user is a well-established feature of google maps.);
and updating, by the user device (fig. 1, phone and braille device), each of the first pattern of protrusions, the second pattern of protrusions, the third pattern of protrusions, and the fourth pattern of protrusions based on changes in the position and walking direction of the user (all figures, it can be observed thought the video and highlighted in the figures that the system updates the rendered navigation patterns in real time as the user is moving along the path).
Regarding claim 8:
The combination of Schmeiduch in view of Schirmer, as shown in the rejection above, discloses the limitations of claim 1.
Schmeiduch further teaches:
further comprising discontinuing the forming the protrusions when the position of the user device has reached the destination (fig. 7 & 8, showing the lowering of the .
Regarding claim 12:
The combination of Schmeiduch in view of Schirmer, as shown in the rejection above, discloses the limitations of claim 1.
Schmeiduch further teaches:
wherein the user device includes software provided as a service in a cloud environment. (fig. 2, “builds on top of the already existing functions of the phone and google maps”)
Regarding claim 13:
The combination of Schmeiduch in view of Schirmer, as shown in the rejection above, discloses the limitations of claim 1.
Schmeiduch further teaches:
deploying a system for providing tactile navigation directions (fig. 1, phone and braille device), comprising providing a computer infrastructure implemented by the user device operable to perform the obtaining the information defining the navigation path (fig. 2, navigation is built upon functionality of google maps), and the forming the protrusions on the display (see all figures, show the raised pins defining the navigational path for the user to follow.).
Regarding claim 19:
Schmeiduch teaches:
A system comprising: 
a CPU (fig. 1, phone and braille device; examiner is interpreting the device to inherently include a CPU.)
a computer readable memory (fig. 1, phone and braille device; examiner is interpreting the device to inherently include a computer readable memory.)
a computer readable storage medium associated with a user device; (fig. 1, phone and braille device; examiner is interpreting the device to inherently include a computer readable storage medium that are executable by the user device.)
program instructions to form tactile protrusions on the user device based on a position of the user device in relation to a navigation path corresponding to navigation directions (see all figures showing the dynamic protrusions formed that correspond to the navigation.), a first pattern of the protrusions corresponding to the navigation path (fig. 3, transcript shows how user provides a desired destination and is given back a navigation path to said destination.) ;),
program instructions to determine a movement direction of the user device (fig. 2, “builds on top of the already existing functions of the phone and google maps”; examiner notes the current position and heading of a user is a well-established feature of google maps.);
program instructions to form a second pattern of protrusions on the display of the user device (fig. 8, pattern that is getting shorter as the user walks), wherein the second pattern of protrusions corresponds to the movement direction (fig. 7 & 8, the path shows the user is to walk straight and shortens as the user progresses along the path; examiner is interpreting this pattern as representing the walking direction of the user as it is showing the progress of the user in the direction they are walking in.);
program instructions to form a third pattern of protrusions on the display of the user device (fig. 9, full top to bottom pattern with eroding pattern to confirm progress), wherein the third pattern of protrusions corresponds to the movement direction and the navigation path, indicating that the movement direction is along the navigation path (fig. 9, transcript reads “guidelines shortens as you are arriving closer to the next point… as you complete your turn the arrow goes back to full length”; examiner is interpreting the resetting of the pattern from showing the sideways pattern back to a full length forward pattern as representing that that walking direction is along the navigation path since it corresponds to the completing the turn informing the user that they are now facing the proper direction and continue to proceed forward.);
wherein the protrusions of the second pattern of protrusions and the protrusions of the first pattern of protrusions are displayed simultaneously on the display (fig. 4, showing eroding vertical pattern (second pattern) showing user is on the correct path and the horizontal pattern (first pattern) showing the upcoming navigational path.; examiner has added the figure below (similar to fig. 4) to explicitly show when the first and second patterns are shown simultaneously. The protrusions that define the distance remaining (vertical portion) and the left turn (top portion going left) show the navigation path to be traversed (first pattern) while the eroding of the trail of protrusions (shown by the vertical 
    PNG
    media_image2.png
    900
    1306
    media_image2.png
    Greyscale
),
wherein a first protrusion of the protrusions of the third pattern of protrusions (fig. 9) is tactilely different (compare fig. 9 with figs. 5-6 to note the difference in initial points of the patterns) from a first protrusion of the protrusions of the first pattern of protrusions (fig. 5-6),
and the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory (fig. 1, phone and braille device; examiner is interpreting the device to inherently store the program instructions on the computer readable storage medium for execution by the CPU via the computer readable memory.).
Schmeiduch does not explicitly teach, however Schirmer teaches:
program instructions (For encoding directional instructions (i.e., that a target is to the left, right, behind, or in front of a user), we devised 4 simple vibration patterns. These are to determine that a deviation between the movement direction and the navigation path is less than a threshold (fig. 3, front threshold from plus/minus 45 degrees; In case the prototype is set to Compass mode, the iPhone application first determines the angle between a vector from the user’s position to magnetic North and a second vector from the user’s position to the target (α). In order to determine the actual orientation of the user relative to the target, the compass angle of the user is also required. The iPhone’s compass angle is not used instead as it will often not correspond to the user’s orientation. The microcontroller consequently retrieves the current compass angle of the compass module in the shoe component, and offsets it with α. The resulting angle represents how the user’s foot is orientated relative to the next turn and the appropriate tactile feedback is initiated. [page 331]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Schmeiduch to include the teachings as taught by Schirmer because it “adds to users’ safety and enables them to explore their environments more freely than is possible with prevailing mobile map-based pedestrian navigation systems [Schirmer, abstract]”
Regarding claim 20:

Schmeiduch further teaches:
program instructions to discontinue the forming the tactile protrusions when the position of the user device has reached a destination (fig. 7 & 8, showing the lowering of the protrusions as the user traverses the path and gets closer to the destination; examiner is also interpreting that the unit inherently recesses all the pins back in upon completion of its navigation task as that is the rest state for the pins.).
Regarding claim 24:
The combination of Schmeiduch in view of Schirmer, as shown in the rejection above, discloses the limitations of claim 19.
Schmeiduch further teaches:
program instructions to form a fourth pattern of protrusions on the display of the user device, wherein the fourth pattern of protrusions corresponds to the deviation between the movement direction and the navigation path (fig. 4, vertical portion representing the walking direction of the user and the horizontal portion representing the upcoming navigation path showing a required left hand turn.).
Claims 3, 14-15, 17-18, 21-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Schmeiduch (“Blind Maps”, Youtube NPL) in view of Schirmer (“Shoe Me the Way”, NPL) in further view of Yairi (U.S. Pub. No. 2014/0132532).
Regarding claim 3:
The combination of Schmeiduch in view of Schirmer, as shown in the rejection above, discloses the limitations of claim 1.

wherein the forming the pattern of the protrusions includes controlling a flow of fluid within a microfluidic layer of the user device. (Fig. 1A&B; "a fluid channel 113, and a fluid conduit 114 configured to communicate fluid from the fluid channel 113 through the support surface 115." [0021])
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Schmeiduch in view of Schirmer to include the teachings at taught by Yairi "to intermittently provide tactile guidance to a user interacting with the computing device." [0022] and "Because the first dynamic tactile interface 100 can be implemented over a display" [0023].
Regarding claim 14:
Schmeiduch teaches:
A computer program product for providing tactile navigation directions on a user device (fig. 1, phone and braille device), the computer program product comprising
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the user device to cause the user device to: (fig. 1, phone and braille device; examiner is interpreting the device to inherently include a computer readable storage medium that are executable by the user device.)
generate navigation directions identifying a navigation path (fig. 3, transcript shows how user provides a desired destination and is given back a navigation path to said destination.);
wherein the protrusions are in a first pattern of protrusions that trace the navigation path (see figs 4-6; examiner is interpreting the left or right top portion of pins representing left or right hand turns to be the navigation path as that is showing the user the desired path required to follow the navigation route; examiner is also interpreting the birds eye view as shown in fig. 6 to depict a pattern of protrusions the correspond to the navigation path.)
determine a movement direction of the user device (fig. 2, “builds on top of the already existing functions of the phone and google maps”; examiner notes the current position and heading of a user is a well-established feature of google maps.);
form a second pattern of protrusions on the display of the user device (fig. 8, pattern that is getting shorter as the user walks), wherein the second pattern of protrusions corresponds to the movement direction (fig. 7 & 8, the path shows the user is to walk straight and shortens as the user progresses along the path; examiner is interpreting this pattern as representing the walking direction of the user as it is showing the progress of the user in the direction they are walking in.);
form a third pattern of protrusions on the display of the user device, wherein the third pattern of protrusions corresponds to the deviation between the movement direction and the navigation path (fig. 4, vertical portion representing the walking direction of the user and the horizontal portion representing the upcoming navigation path showing a required left hand turn.);
and a first protrusion of the protrusions of the third pattern of protrusions (fig. 4) is tactilely different (compare fig. 4 with figs. 5-6 to note the difference in initial points of  from a first protrusion of the protrusions of the first pattern of protrusions (figs. 5-6),
wherein the first pattern of protrusions and the second pattern of protrusions are displayed simultaneously (examiner has added the figure below (similar to fig. 4) to explicitly show when the first and second patterns are shown simultaneously. The protrusions that define the distance remaining (vertical portion) and the left turn (top portion going left) show the navigation path to be traversed (first pattern) while the eroding of the trail of protrusions (shown by the vertical portion getting shorter) displays to the user walking direction (second pattern). 
    PNG
    media_image2.png
    900
    1306
    media_image2.png
    Greyscale
).
Schmeiduch does not explicitly teach, however Schirmer teaches:
determine that a deviation between the movement direction and the navigation path is less than a threshold (fig. 3, front threshold from plus/minus 45 degrees; In case the prototype is set to Compass mode, the iPhone application first determines the angle ;
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Schmeiduch to include the teachings as taught by Schirmer because it “adds to users’ safety and enables them to explore their environments more freely than is possible with prevailing mobile map-based pedestrian navigation systems [Schirmer, abstract]”
Schmeiduch in view of Schirmer does not teach, however Yairi teaches:
control a microfluidic layer in the user device to form protrusions on a display of the user device (Fig. 1A&B; "a fluid channel 113, and a fluid conduit 114 configured to communicate fluid from the fluid channel 113 through the support surface 115." [0020]), 
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Schmeiduch in view of Schirmer to include the teachings at taught by Yairi "to intermittently provide tactile guidance to a user interacting with the computing device." [0022] and "Because the first dynamic tactile interface 100 can be implemented over a display" [0023].
Regarding claim 15:

Schmeiduch further teaches:
wherein the protrusions are tactile protrusions. (see all figures, discrete pins are raised and lowered to form the tactile protrusions.)
Regarding claim 17:
The combination of Schmeiduch in view of Schirmer and Yairi, as shown in the rejection above, discloses the limitations of claim 14.
Schmeiduch further teaches:
form a fourth pattern of protrusions on the display of the user device (fig. 9, full top to bottom pattern), wherein the fourth pattern of protrusions corresponds to the movement direction and the navigation path, indicating that the walking direction is along the navigation path (fig. 9, transcript reads “guidelines shortens as you are arriving closer to the next point… as you complete your turn the arrow goes back to full length”; examiner is interpreting the resetting of the pattern from showing the sideways pattern back to a full length forward pattern as representing that that walking direction is along the navigation path since it corresponds to the completing the turn informing the user that they are now facing the proper direction and continue to proceed forward.);
Regarding claim 18:
The combination of Schmeiduch in view of Schirmer and Yairi, as shown in the rejection above, discloses the limitations of claim 17.
Schmeiduch further teaches:
wherein the program instructions (fig. 1, phone and braille device) further cause the user device to:
monitor a position of the user device and the movement direction (fig. 2, “builds on top of the already existing functions of the phone and google maps”; examiner notes the current position and heading of a user is a well-established feature of google maps.);
and updating each of the first pattern of protrusions, the second pattern of protrusions, the third pattern of protrusions, and the fourth pattern of protrusions based on changes in the position and movement direction (all figures, it can be observed thought the video and highlighted in the figures that the system updates the rendered navigation patterns in real time as the user is moving along the path). 
Regarding claim 21:
The combination of Schmeiduch in view of Schirmer, as shown in the rejection above, discloses the limitations of claim 1.
Schmeiduch in view of Schirmer does not explicitly teach, however Yairi teaches:
wherein the protrusions of the first pattern of protrusions are a first shape (see at least figs. 10a-10d, deformable regions 131 with different patterns), the protrusions of the second pattern of protrusions are a second shape (see at least figs. 10a-10d, deformable regions 131 with different patterns), and the first shape and the second shape are different shapes (see at least figs. 10a-10d, deformable regions 131 with different patterns; examiner notes that per MPEP 2144.04(IV)(B) that changes in shape are a matter of choice that a person having ordinary skill in the art would have found obvious. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Schmeiduch in view of Schirmer to include the teachings at taught by Yairi "to intermittently provide tactile guidance to a user interacting with the computing device." [0022] and "Because the first dynamic tactile interface 100 can be implemented over a display" [0023].
Regarding claim 22:
The combination of Schmeiduch in view of Schirmer, as shown in the rejection above, discloses the limitations of claim 1.
Schmeiduch in view of Schirmer does not explicitly teach, however Yairi teaches:
wherein the protrusions of the first pattern of protrusions are a first size (see at least figs. 10a-10d, deformable regions 131 with different patterns; fig. 13b with large protrusion), the protrusions of the second pattern of protrusions are a second size (see at least figs. 10a-10d, deformable regions 131 with different patterns; fig. 14b with small protrusions), and the first size and the second size are different sizes (see at least figs. 10a-10d, deformable regions 131 with different patterns; compare figs. 13b and 14b to show capability in differences in sizes that can be created; examiner also notes that per MPEP 2144.04 (IV)(A) changes in size are not patentably distinct. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Schmeiduch in view of Schirmer to include the teachings at taught by Yairi "to intermittently provide tactile guidance to a user interacting with the computing device." [0022] and "Because the first dynamic tactile interface 100 can be implemented over a display" [0023].
Regarding claim 23:
The combination of Schmeiduch in view of Schirmer, as shown in the rejection above, discloses the limitations of claim 1.
Schmeiduch in view of Schirmer does not explicitly teach, however Yairi teaches:
wherein the protrusions of the first pattern of protrusions are spaced apart from each other a first distance (see at least figs. 10a-10d, deformable regions 131 with different patterns), the protrusions of the second pattern of protrusions are spaced apart from each other a second distance (see at least figs. 10a-10d, deformable regions 131 with different patterns), and the first distance and the second distance are different distances (see at least figs. 10a-10d, deformable regions 131 with different patterns; examiner notes that the various layouts and spacing of the grooves 119 will result in different protrusion patterns with various spacing between the protrusions. Per MPEP 2144.04 (IV) (A) changes in size are not patentably distinct. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Also per MPEP 2144.04(IV) (B) that changes in shape are a matter of choice that a person having ordinary skill in the art would have found obvious. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Schmeiduch in view of Schirmer to include the teachings at taught by Yairi "to intermittently provide tactile guidance to a user interacting with the computing device." [0022] and "Because the first dynamic tactile interface 100 can be implemented over a display" [0023].
Regarding claim 26:

Schmeiduch in view of Schirmer does not explicitly teach, however Yairi teaches:
the protrusions of the first pattern of protrusions are a first shape (see at least figs. 10a-10d, deformable regions 131 with different patterns), the protrusions of the second pattern of protrusions are a second shape (see at least figs. 10a-10d, deformable regions 131 with different patterns), and the first shape and the second shape are different shapes (see at least figs. 10a-10d, deformable regions 131 with different patterns; examiner notes that per MPEP 2144.04(IV)(B) that changes in shape are a matter of choice that a person having ordinary skill in the art would have found obvious. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Schmeiduch in view of Schirmer to include the teachings at taught by Yairi "to intermittently provide tactile guidance to a user interacting with the computing device." [0022] and "Because the first dynamic tactile interface 100 can be implemented over a display" [0023].
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Schmeiduch (“Blind Maps”, Youtube NPL) in view of Schirmer (“Shoe Me the Way”, NPL)in further view of Google Maps (“Directions and Navigation with the new Google Maps app”, Youtube NPL).
Regarding claim 28:
The combination of Schmeiduch in view of Schirmer, as shown in the rejection above, discloses the limitations of claim 1.

further comprising re-centering the display of the walking path (see fig. 1, google maps is capable of displaying walking paths.) on the user device (phone as shown in all figures.) based on the user's position relative to the walking path (see at least figs. 2 and 3; the path is constantly being reentered as the user is progressing along the navigation path.).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Schmeiduch in view of Schirmer to include the teachings at taught by Google Maps to provide the most relevant portion of the navigation in the center of the screen for easy access to the user. The references are also all in the same field of endeavor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665